DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 03/09/2020. Claims 1, 3-10, and 12-19 are currently pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Park US 2017/0116089, and further in view of Chen et al US 2014/0304545.
Regarding claims 1,10, and 19 Park teaches a method, and system  for fault handling in a stream computing system, wherein at a computing node, the method comprises the following steps: recording arrival sequences(sequence number record arrival time of the events respective of each other, ¶118)  of respective original data originating from an upstream computing node(events stream processors process events and send the results downstream, implying the downsteam node receives such data from an upstream node, ¶s6, 60); 
["The processors are configured to receive a continuous input stream of events related to an application, process the continuous input stream of events to generate an output stream of events related to the application and determine an output sequence number for an output event in the output stream of events.  The processors are further configured to transmit the output event comprising the output stream of events and store the output sequence number of the output event.  In some embodiments, processors are configured to receive an indication of failure of the system while the continuous input stream of events is being processed . ", ¶6]
["Then, the physical operators may be converted into execution operators to arrive at the final query plan for that CQL query.  The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events. ", ¶60]

["In one embodiment of the present disclosure, the precise recovery of events may be achieved through the use of output sequencing along with checkpoint marking. In this embodiment, a counter may be used for the deterministic output events generated by the event processing system.", ¶118]

performing persistence operation on the respective original data at intervals of a predetermined period(checkpoints are performed at certain intervals, ¶s8,94); 
["In some embodiments, the processors are further configured to generate a set of one or more event batches from the continuous input stream of events by generating a checkpoint marker event, inserting the checkpoint marker event into the continuous input stream of events, and generating the set of one or more event batches based at least in part on the checkpoint marker event. ", ¶8]
[“There are various ways in which the event processing system may determine the frequency and/or interval of time at which to introduce checkpoint marker events into the continuous input event stream to generate the event batches.”, ¶94]

to store the respective original data in an external distributed data storage system
[" In some examples, information related to the current state of the system may be stored in the form of synopsis logs in a cluster of machines in a log based storage system 322. In one embodiment, the cluster of machines may be implemented as a Kafka cluster provided by Apache.RTM. Corporation. As used herein, Kafka refers to a distributed, partitioned replicated data storage mechanism that enables the storage of information from data streams that are partitioned over a cluster of machines", ¶108]
in the case of failure and restart,  so that estoring to-be-computed data in internal storage from the original data subjected to the persistence operation and/or the upstream computing node according to the recorded arrival sequence(rewind i.e. restore last checkpoint and replay events received after checkpoint according to arrival sequence, ¶s112, 113,118) 
[" In some embodiments, upon recovery, the state of the system rewinds to the checkpoint marker event before the failure.  In one example, the reader offset is rewound to the location stored in the snapshot and the reader offsets are used to read the same set of input events for the snapshot before the failure. ", ¶113]
["In one embodiment of the present disclosure, the precise recovery of events may be achieved through the use of output sequencing along with checkpoint marking. In this embodiment, a counter may be used for the deterministic output events generated by the event processing system.", ¶118]

and replaying and computing the restored to-be-computed data according to the recorded arrival sequences(rewind i.e. restore last checkpoint and replay events received after checkpoint, ¶s112, 113); 
["As noted above, processing only the checkpoint marker event in each event batch rather than processing all the individual events of an event batch results in increased system performance.  In the event of failure, only the events that have occurred after the checkpoint marker event need to be re-processed.  Thus, upon recovery, only the input events that have occurred before the failure and after reconciling the state to the checkpoint are re-processed and replayed. ", ¶112]

and continuing encoding each completely computed result data according to offset of the result data in the last persistence operation period before the failure and transmitting the encoded result data to a next node (after recovering from failure return to normal operation of coordinating the processing of events using an offset to track the process is performed and data is forwarded downstream, ¶s 60,107).
["The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events. ", ¶60]
["In an embodiment, the snapshot 320 of the current state of the system comprises information related to at least one of an input queue state, an operator state, or an output queue state related to a processed batch of events in the event stream.  As described herein, the input queue state refers to the state of input channel.  In one embodiment, and as will be discussed in detail below, the input channel may use a storage mechanism (e.g., Kafka provided by Apache.RTM.  Corporation) and the state of the input channel may comprise a read offset from a data storage system (e.g., Kafka storage).  In some examples the read offset may indicate the current position of a storage container with which the input events are associated (e.g., a Kafka topic).", ¶107]

Park teaches wherein, in the case of failure and restart, first obtaining original data of the last persistent operation period(¶113)
 [" In some embodiments, upon recovery, the state of the system rewinds to the checkpoint marker event before the failure.  In one example, the reader offset is rewound to the location stored in the snapshot and the reader offsets are used to read the same set of input events for the snapshot before the failure. ", ¶113]


Chen in the same field of endeavor teaches a system for performing checkpointing and failure recovery. Chen teaches obtaining original data of a last persistence operation period from the original data subjected to the persistence operation,
["When a task is re-established from a failure, its checkpointed state in the last window boundary is restored, and all the input messages received during the failed window boundary are resent and re-processed.", ¶14]

 comparing an arrival sequence of the obtained original data recorded at arrival of the respective original data to determine whether there exist lost data in the obtained original data(missing tuples are requested to be retransmitted , ¶s24,57, 73); 
["In the present platform, a task runs continuously for processing input tuple by tuple. The tuples transmitted via a dataflow channel are sequenced and identified by a segment number, seq#, and guaranteed to be processed in order. For example, a received tuple, t, with seq# earlier than expected will be ignored, and a received tuple, t, with seq# later than expected will trigger the resending of the missing tuples to be processed before t. In this way a tuple is processed once and only once and in the restrict order. ", ¶57]
["The present disclosure discloses the incorporation of the above concepts with the window semantics of stream processing. Specifically, for time series data, the present systems and methods provide a timestamp attribute for the stream tuples, and use a time window, such as, for example, a per minute time window, as the basic checkpoint interval. In one example, the checkpoint interval of a per time window may be user definable. ", ¶24]
["In order to request and resend the missing tuple during a recovery, the recovered task, as the recipient of the missing tuple, and the source task, as the sender, comply with the seq# of the missing tuple. Therefore, the sender records the seq# before emitting. This is a paradox since the sender does not know the exact destination before emitting, given that the touting is responsible by the underlying infrastructure. In fact, this is a common issue in modern distributed computing infrastructure. ", ¶73] 
determining, in response to there exist lost data, an arrival sequence of the lost data and obtaining the lost data from the upstream computing node where the lost data are originated(the log is a record of data ordered by sequence number/time-stamp to identify order in which data was process and thus detect missing(ie lost ) data/tuples and request its retransmission for re-playing as part of recovery process, ¶s11, 57, 111).

[" Reliable stream processing comprises processing of the streaming tuples in the order of their generation on each dataflow path, and processing of each tuple once and only once. The reliability of stream processing is guaranteed by checkpointing states and logging messages that carry stream tuples, such that if a task fails and is subsequently recovered, the task can roll back to the last state and have the missing tuples re-sent for re-processing. ", ¶11]

["In the present platform, a task runs continuously for processing input tuple by tuple. The tuples transmitted via a dataflow channel are sequenced and identified by a segment number, seq#, and guaranteed to be processed in order. For example, a received tuple, t, with seq# earlier than expected will be ignored, and a received tuple, t, with seq# later than expected will trigger the resending of the missing tuples to be processed before t. In this way a tuple is processed once and only once and in the restrict order. For efficiency, a task does not rely on acknowledgement signals "ACK" to move forward. Instead, acknowledging is asynchronous to task executing as described above, and is only used to remove the already emitted tuples not needed for resending any more. Since an ACK triggers the removal of the acknowledged tuple and all the tuples prior to that tuple, the ACK is allowed to be lost and not resent. With optimistic checkpointing, the task state and output tuples are checkpointed on the per window bases. In one example, the resending of tuples is performed via a separate messaging channel that avoids the interruption of the normal message delivery order by task recovery. ", ¶57]
 

[" To reconcile and/or reconstruct the state from log based storage 322, the logs have to be replayed from the start to the desired point. Such an approach may not be desirable for fast recovery. In order to provide more efficient recovery, in one embodiment of the present disclosure, the logs may include full snapshots in a pre-determined duration and separate synopsis snapshots may be generated to reconcile the state from log based storage. In other embodiments, the synopsis for a range window operator may be reconstructed by replaying the events since essentially the synopsis of the range window operator requires the same set of events as the input events after reconstructing a full snapshot. This approach may also reduce the amount of information stored in the synopsis logs. ", ¶111]

It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify Park with obtaining missing/lost data from an upstream node as taught by Chen. The reason for this modification would be to obtain missing(ie lost )data so that a recovered node or one taking over for a recovered node can process events to that same state (see also Du,¶85,91, 96  teaching use of sequence ID to determine missing data).
Regarding claims 3 and 12, Park teaches wherein, determining an encoding offset of a first completely computed result data after restart based on information of offset progress in the last persistent operation period before the failure.
["In an embodiment, the snapshot 320 of the current state of the system comprises information related to at least one of an input queue state, an operator state, or an output queue state related to a processed batch of events in the event stream.  As described herein, the input queue state refers to the state of input channel.  In one embodiment, and as will be discussed in detail below, the input channel may use a storage mechanism (e.g., Kafka provided by Apache.RTM.  Corporation) and the state of the input channel may comprise a read offset from a data storage system (e.g., Kafka storage).  In some examples the read offset may indicate the current position of a storage container with which the input events are associated (e.g., a Kafka topic).", ¶107]

Regarding claims 4 and 13, Park teaches wherein the persistence operation of the respective original data is executed through a checkpoint mechanism according to a predetermined period.
[" In an embodiment, the event processing system may insert a checkpoint marker event into the continuous input event stream at pre-determined intervals of time to generate the event batches.", ¶93]

Regarding claims 5 and 14, Park teaches wherein the respective original data are stored in an external distributed storage system through a checkpoint mechanism, thereby implementing a persistent operation.
["In an embodiment, the snapshot 320 of the current state of the system comprises information related to at least one of an input queue state, an operator state, or an output queue state related to a processed batch of events in the event stream.  As described herein, the input queue state refers to the state of input channel.  In one embodiment, and as will be discussed in detail below, the input channel may use a storage mechanism (e.g., Kafka provided by Apache.RTM.  Corporation) and the state of the input channel may comprise a read offset from a data storage system (e.g., Kafka storage).  In some examples the read offset may indicate the current position of a storage container with which the input events are associated (e.g., a Kafka topic).", ¶107]


Regarding claims 6 and 15, Park teaches wherein, in the case of failure and restart, first restoring the original data of the last period from the checkpoint point, and comparing the arrival sequence of the obtained original data and the recorded arrival sequence of the respective original data, to determine whether there still exist lost data; if so, thereby restoring the to-be- computed data in the internal storage before the failure(used techniques such as read offset to determine current place of data thereby allowing determination of missing data ¶s107, 113).
[" In some embodiments, upon recovery, the state of the system rewinds to the checkpoint marker event before the failure.  In one example, the reader offset is rewound to the location stored in the snapshot and the reader offsets are used to read the same set of input events for the snapshot before the failure. ", ¶113]
["In an embodiment, the snapshot 320 of the current state of the system comprises information related to at least one of an input queue state, an operator state, or an output queue state related to a processed batch of events in the event stream.  As described herein, the input queue state refers to the state of input channel.  In one embodiment, and as will be discussed in detail below, the input channel may use a storage mechanism (e.g., Kafka provided by Apache.RTM.  Corporation) and the state of the input channel may comprise a read offset from a data storage system (e.g., Kafka storage).  In some examples the read offset may indicate the current position of a storage container with which the input events are associated (e.g., a Kafka topic).", ¶107]

Park does not explicitly teach obtaining the lost data from the upstream computing node where the lost data are originated, although such is implied since logically a device downstream is fed events by its upstream node it would logically make sense to re-obtain such events when a downstream node fails. Regardless such a modification would be obvious in light of related art. Chen teaches a system for performing checkpointing and failure recovery Chen teaches obtaining the lost data from the upstream computing node where the lost data are originated.
["With the WCR-based failure recovery protocol, checkpointing is made asynchronously with the execution of tasks.  While the stream processing is still made tuple by tuple, checkpointing is performed once per-window with multiple input tuples and LSIs.  In one example, the window is a time window where checkpointing is performed at defined intervals of time.  In one example, the time window is user-definable.  When a task T is re-established from a failure in a window boundary w, its last checkpointed state is restored.  The messages T received since then, in w up to the most recent messages in all input channels, are requested by T and resent by T's upstream tasks.  The benefits gained from WCR protocol is the avoidance of processing overhead caused by per-tuple based checkpointing and, for at least this reason, outperforms pessimistic checkpointing protocols in scenarios where failures are relatively rare. ", ¶46]

It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify Park with obtaining missing/lost data from an upstream node. The reason for this modification would be to obtain lost data so that a recovered node or one taking over for a recovered node can process events to that same state as the failed node’s stated before the failure. The upstream node would be the most logical choice since it is the node by which the downstream node originally received the data prior to failure(see also Tasmatsu ܝ¶s173, 175 regarding us of timestamps and logs for backup and recovery and requesting missing data).
Regarding claims 7 and 16, Park teaches, wherein, in the case of failure and restart, restoring information of offset progress of the result data of the last period from the checkpoint point.
[" In some embodiments, upon recovery, the state of the system rewinds to the checkpoint marker event before the failure.  In one example, the reader offset is rewound to the location stored in the snapshot and the reader offsets are used to read the same set of input events for the snapshot before the failure. ", ¶113]

Regarding claims 8 and 17, Park teaches wherein the next node includes a lower-level(i.e. downstream) computing node of the current computing node or an external transmission system.
["In one example, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators.  Then, the physical operators may be converted into execution operators to arrive at the final query plan for that CQL query.  The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events.  ", ¶60]

Regarding claim 9, Park teaches further teaches a computing node in the stream computing system, wherein the computing node comprises storage and a processor, wherein 
["In one illustrative configuration, the service provider computers 106 may include at least one memory 114 and one or more processing units (or processor(s)) 126.  The processor(s) 126 may be implemented as appropriate in hardware, computer-executable instructions, firmware, or combinations thereof.  Computer-executable instruction or firmware implementations of the processor(s) 126 may include computer-executable or machine-executable instructions written in any suitable programming language to perform the various functions described. ", ¶66]

Regarding claim 18, Park teaches further teaches wherein the computing node comprises the apparatus for fault handling in a stream computing system according to claim 10.
["In one illustrative configuration, the service provider computers 106 may include at least one memory 114 and one or more processing units (or processor(s)) 126.  The processor(s) 126 may be implemented as appropriate in hardware, computer-executable instructions, firmware, or combinations thereof.  Computer-executable instruction or firmware implementations of the processor(s) 126 may include computer-executable or machine-executable instructions written in any suitable programming language to perform the various functions described. ", ¶66]


Claims 1, 3-10, and 12-19  are rejected under 35 U.S.C. 103 as being unpatentable over Park US 2017/0116089  and further in view of Tamatsu 2003/0074600.
Regarding claims 1,10, and 19 Park teaches a method, and system  for fault handling in a stream computing system, wherein at a computing node, the method comprises the following steps: recording arrival sequences(sequence number record arrival time of the events respective of each other, ¶118)  of respective original data originating from an upstream computing node(events stream processors process events and send the results downstream, implying the downsteam node receives such data from an upstream node, ¶s6, 60); 
["The processors are configured to receive a continuous input stream of events related to an application, process the continuous input stream of events to generate an output stream of events related to the application and determine an output sequence number for an output event in the output stream of events.  The processors are further configured to transmit the output event comprising the output stream of events and store the output sequence number of the output event.  In some embodiments, processors are configured to receive an indication of failure of the system while the continuous input stream of events is being processed . ", ¶6]
["Then, the physical operators may be converted into execution operators to arrive at the final query plan for that CQL query.  The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events. ", ¶60]

["In one embodiment of the present disclosure, the precise recovery of events may be achieved through the use of output sequencing along with checkpoint marking. In this embodiment, a counter may be used for the deterministic output events generated by the event processing system.", ¶118]

performing persistence operation on the respective original data at intervals of a predetermined period(checkpoints are performed at certain intervals, ¶s8,94); 
["In some embodiments, the processors are further configured to generate a set of one or more event batches from the continuous input stream of events by generating a checkpoint marker event, inserting the checkpoint marker event into the continuous input stream of events, and generating the set of one or more event batches based at least in part on the checkpoint marker event. ", ¶8]
[“There are various ways in which the event processing system may determine the frequency and/or interval of time at which to introduce checkpoint marker events into the continuous input event stream to generate the event batches.”, ¶94]

to store the respective original data in an external distributed data storage system
[" In some examples, information related to the current state of the system may be stored in the form of synopsis logs in a cluster of machines in a log based storage system 322. In one embodiment, the cluster of machines may be implemented as a Kafka cluster provided by Apache.RTM. Corporation. As used herein, Kafka refers to a distributed, partitioned replicated data storage mechanism that enables the storage of information from data streams that are partitioned over a cluster of machines", ¶108]
in the case of failure and restart,  so that estoring to-be-computed data in internal storage from the original data subjected to the persistence operation and/or the upstream computing node according to the recorded arrival sequence(rewind i.e. restore last checkpoint and replay events received after checkpoint according to arrival sequence, ¶s112, 113,118) 
[" In some embodiments, upon recovery, the state of the system rewinds to the checkpoint marker event before the failure.  In one example, the reader offset is rewound to the location stored in the snapshot and the reader offsets are used to read the same set of input events for the snapshot before the failure. ", ¶113]
["In one embodiment of the present disclosure, the precise recovery of events may be achieved through the use of output sequencing along with checkpoint marking. In this embodiment, a counter may be used for the deterministic output events generated by the event processing system.", ¶118]

and replaying and computing the restored to-be-computed data according to the recorded arrival sequences(rewind i.e. restore last checkpoint and replay events received after checkpoint, ¶s112, 113); 
["As noted above, processing only the checkpoint marker event in each event batch rather than processing all the individual events of an event batch results in increased system performance.  In the event of failure, only the events that have occurred after the checkpoint marker event need to be re-processed.  Thus, upon recovery, only the input events that have occurred before the failure and after reconciling the state to the checkpoint are re-processed and replayed. ", ¶112]

and continuing encoding each completely computed result data according to offset of the result data in the last persistence operation period before the failure and transmitting the encoded result data to a next node (after recovering from failure return to normal operation of coordinating the processing of events using an offset to track the process is performed and data is forwarded downstream, ¶s 60,107).
["The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events. ", ¶60]
["In an embodiment, the snapshot 320 of the current state of the system comprises information related to at least one of an input queue state, an operator state, or an output queue state related to a processed batch of events in the event stream.  As described herein, the input queue state refers to the state of input channel.  In one embodiment, and as will be discussed in detail below, the input channel may use a storage mechanism (e.g., Kafka provided by Apache.RTM.  Corporation) and the state of the input channel may comprise a read offset from a data storage system (e.g., Kafka storage).  In some examples the read offset may indicate the current position of a storage container with which the input events are associated (e.g., a Kafka topic).", ¶107]

Park teaches wherein, in the case of failure and restart, first obtaining original data of the last persistent operation period(¶113)
 [" In some embodiments, upon recovery, the state of the system rewinds to the checkpoint marker event before the failure.  In one example, the reader offset is rewound to the location stored in the snapshot and the reader offsets are used to read the same set of input events for the snapshot before the failure. ", ¶113]


Tamatsu in the same field of endeavor teaches a system for performing failure recovery of databases. Tamatsu teaches obtaining original data of a last persistence operation period from the original data subjected to the persistence operation,
[" The acquisition of sequential T logs in the log history data 26 makes it possible to restore the correct content of data when program error results in incorrectly updated data by using the B logs to restore the data to some earlier state and then running correct programs on the T logs. The periods of time for which B logs and T logs are stored may be defined individually as periods of time required by the specific implementation. ", ¶140]
 comparing an arrival sequence of the obtained original data recorded at arrival of the respective original data to determine whether there exist lost data in the obtained original data(log data provide sequence of databases changes, recovery of a failed database restores to a earlier state and the logs are performed in order i.e. the changes are performed in the order which they were originally performed to recover the database ,  ¶s 140, 173,186); 
[" The acquisition of sequential T logs in the log history data 26 makes it possible to restore the correct content of data when program error results in incorrectly updated data by using the B logs to restore the data to some earlier state and then running correct programs on the T logs. The periods of time for which B logs and T logs are stored may be defined individually as periods of time required by the specific implementation. ", ¶140]
["When the primary system 1 transmits to the secondary system 2 logs, messages of transaction initiation or conclusion, or the like, such transmissions may include execution time stamps so as to identify the order in which processes are executed, and, so that logs are not lost en route due to transmission failure or other problems, serial numbers may also be attached to transmissions, as they are in common-variety telecommunications protocols, so that missing data may be detected and, if data is missing, retransmission may be requested and processes then executed in the order of their serial numbers. It is thus possible to maintain the integrity of data.", ¶173]
["If transmission is by asynchronous, loosely-coupled transmission, the content of data on the primary system 1 and on the secondary systems 2 cannot be synchronized, and the state of the data on the secondary systems 2 may not keep up with the state of the data on the primary system 1 in the same manner as described above. If a secondary system 2 suffers a failure, the required data is copied from the primary system 1 to the secondary system 2 and the system is made operational when the copying is completed, but if there is at this point a discrepancy between the secondary system 2 and the primary system 1, first the required blocks are copied from the primary system 1 to the secondary system 2. Then the messages from the secondary system 2 that transactions have been completed are used to identify transactions that have completed on the primary system 1 but have not completed on the secondary system 2, and the applicable A logs are used to update the data content of the secondary system 2. ", ¶186]
determining, in response to there exist lost data, an arrival sequence of the lost data and obtaining the lost data from the upstream computing node where the lost data are originated(the log is a record of data ordered by sequence number/time-stamp to identify order in which data was process and thus detect missing(ie lost ) data/tuples and request its retransmission for re-playing as part of recovery process, ¶s11, 57).

[" Reliable stream processing comprises processing of the streaming tuples in the order of their generation on each dataflow path, and processing of each tuple once and only once. The reliability of stream processing is guaranteed by checkpointing states and logging messages that carry stream tuples, such that if a task fails and is subsequently recovered, the task can roll back to the last state and have the missing tuples re-sent for re-processing. ", ¶11]

["In the present platform, a task runs continuously for processing input tuple by tuple. The tuples transmitted via a dataflow channel are sequenced and identified by a segment number, seq#, and guaranteed to be processed in order. For example, a received tuple, t, with seq# earlier than expected will be ignored, and a received tuple, t, with seq# later than expected will trigger the resending of the missing tuples to be processed before t. In this way a tuple is processed once and only once and in the restrict order. For efficiency, a task does not rely on acknowledgement signals "ACK" to move forward. Instead, acknowledging is asynchronous to task executing as described above, and is only used to remove the already emitted tuples not needed for resending any more. Since an ACK triggers the removal of the acknowledged tuple and all the tuples prior to that tuple, the ACK is allowed to be lost and not resent. With optimistic checkpointing, the task state and output tuples are checkpointed on the per window bases. In one example, the resending of tuples is performed via a separate messaging channel that avoids the interruption of the normal message delivery order by task recovery. ", ¶57]
 
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify Park with obtaining missing/lost data from an upstream node by use of logs (ie lost )data so that a recovered node or one taking over for a recovered node can process events to that same state as the failed node’s stated before the failure. The upstream node would be the most logical choice since it is the node by which the downstream node originally received the data prior to failure.
Regarding claims 3 and 12, Park teaches wherein, determining an encoding offset of a first completely computed result data after restart based on information of offset progress in the last persistent operation period before the failure.
["In an embodiment, the snapshot 320 of the current state of the system comprises information related to at least one of an input queue state, an operator state, or an output queue state related to a processed batch of events in the event stream.  As described herein, the input queue state refers to the state of input channel.  In one embodiment, and as will be discussed in detail below, the input channel may use a storage mechanism (e.g., Kafka provided by Apache.RTM.  Corporation) and the state of the input channel may comprise a read offset from a data storage system (e.g., Kafka storage).  In some examples the read offset may indicate the current position of a storage container with which the input events are associated (e.g., a Kafka topic).", ¶107]

Regarding claims 4 and 13, Park teaches wherein the persistence operation of the respective original data is executed through a checkpoint mechanism according to a predetermined period.
[" In an embodiment, the event processing system may insert a checkpoint marker event into the continuous input event stream at pre-determined intervals of time to generate the event batches.", ¶93]

Regarding claims 5 and 14, Park teaches wherein the respective original data are stored in an external distributed storage system through a checkpoint mechanism, thereby implementing a persistent operation.
["In an embodiment, the snapshot 320 of the current state of the system comprises information related to at least one of an input queue state, an operator state, or an output queue state related to a processed batch of events in the event stream.  As described herein, the input queue state refers to the state of input channel.  In one embodiment, and as will be discussed in detail below, the input channel may use a storage mechanism (e.g., Kafka provided by Apache.RTM.  Corporation) and the state of the input channel may comprise a read offset from a data storage system (e.g., Kafka storage).  In some examples the read offset may indicate the current position of a storage container with which the input events are associated (e.g., a Kafka topic).", ¶107]

de can process events to that same state as the   failed node’s stated before the failure.
Regarding claims 6 and 15, Park teaches wherein, in the case of failure and restart, first restoring the original data of the last period from the checkpoint point, and comparing the arrival sequence of the obtained original data and the recorded arrival sequence of the respective original data, to determine whether there still exist lost data; if so, thereby restoring the to-be- computed data in the internal storage before the failure(used techniques such as read offset to determine current place of data thereby allowing determination of missing data ¶s107, 113).
[" In some embodiments, upon recovery, the state of the system rewinds to the checkpoint marker event before the failure.  In one example, the reader offset is rewound to the location stored in the snapshot and the reader offsets are used to read the same set of input events for the snapshot before the failure. ", ¶113]
["In an embodiment, the snapshot 320 of the current state of the system comprises information related to at least one of an input queue state, an operator state, or an output queue state related to a processed batch of events in the event stream.  As described herein, the input queue state refers to the state of input channel.  In one embodiment, and as will be discussed in detail below, the input channel may use a storage mechanism (e.g., Kafka provided by Apache.RTM.  Corporation) and the state of the input channel may comprise a read offset from a data storage system (e.g., Kafka storage).  In some examples the read offset may indicate the current position of a storage container with which the input events are associated (e.g., a Kafka topic).", ¶107]

Park does not explicitly teach obtaining the lost data from the upstream computing node where the lost data are originated, although such is implied since logically a device downstream is fed events by its upstream node it would logically make sense to re-obtain such events when a downstream node fails. Regardless such a modification would be obvious in light of related art. Chen teaches a system for performing checkpointing and failure recovery Chen teaches obtaining the lost data from the upstream computing node where the lost data are originated.
["With the WCR-based failure recovery protocol, checkpointing is made asynchronously with the execution of tasks.  While the stream processing is still made tuple by tuple, checkpointing is performed once per-window with multiple input tuples and LSIs.  In one example, the window is a time window where checkpointing is performed at defined intervals of time.  In one example, the time window is user-definable.  When a task T is re-established from a failure in a window boundary w, its last checkpointed state is restored.  The messages T received since then, in w up to the most recent messages in all input channels, are requested by T and resent by T's upstream tasks.  The benefits gained from WCR protocol is the avoidance of processing overhead caused by per-tuple based checkpointing and, for at least this reason, outperforms pessimistic checkpointing protocols in scenarios where failures are relatively rare. ", ¶46]

It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify Park with obtaining missing/lost data from an upstream node. The reason for this modification would be to obtain lost data so that a recovered node or one taking over for a recovered node can process events to that same state as the failed node’s stated before the failure. The upstream node would be the most logical choice since it is the node by which the downstream node originally received the data prior to failure(see also Tasmatsu ܝ¶s173, 175 regarding us of timestamps and logs for backup and recovery and requesting missing data).
Regarding claims 7 and 16, Park teaches, wherein, in the case of failure and restart, restoring information of offset progress of the result data of the last period from the checkpoint point.
[" In some embodiments, upon recovery, the state of the system rewinds to the checkpoint marker event before the failure.  In one example, the reader offset is rewound to the location stored in the snapshot and the reader offsets are used to read the same set of input events for the snapshot before the failure. ", ¶113]

Regarding claims 8 and 17, Park teaches wherein the next node includes a lower-level(i.e. downstream) computing node of the current computing node or an external transmission system.
["In one example, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators.  Then, the physical operators may be converted into execution operators to arrive at the final query plan for that CQL query.  The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events.  ", ¶60]


["In one illustrative configuration, the service provider computers 106 may include at least one memory 114 and one or more processing units (or processor(s)) 126.  The processor(s) 126 may be implemented as appropriate in hardware, computer-executable instructions, firmware, or combinations thereof.  Computer-executable instruction or firmware implementations of the processor(s) 126 may include computer-executable or machine-executable instructions written in any suitable programming language to perform the various functions described. ", ¶66]

Regarding claim 18, Park teaches further teaches wherein the computing node comprises the apparatus for fault handling in a stream computing system according to claim 10.
["In one illustrative configuration, the service provider computers 106 may include at least one memory 114 and one or more processing units (or processor(s)) 126.  The processor(s) 126 may be implemented as appropriate in hardware, computer-executable instructions, firmware, or combinations thereof.  Computer-executable instruction or firmware implementations of the processor(s) 126 may include computer-executable or machine-executable instructions written in any suitable programming language to perform the various functions described. ", ¶66]


Applicant Remarks

The applicant argues with respect to Chen that the combination of Park with Chen does not teach “comparing”  as required by the claim because the teaches of sequence number of Chen can not be equated with  determining an arrival sequence of the obtained original data.  The examiner disagrees as described in ¶57 the sequence number associated with a tuple indicates the order by which the tuples was processed. Such a sequence is used to maintain a consistent order in which the tuples are processed. Such sequence number/msg ids are used in failure recovery of a node to restore a stable checkpoint and obtain missing data/tuples and replaying the processing of the missing tuples. While the exact term of comparing is not used, “obtaining original data of a last persistence operation period from the original data subjected to the persistence operation, comparing an arrival sequence of the obtained original data recorded at arrival of the respective original data to determine whether there exist lost data in the obtained original data, determining, in response to there exist lost data, an arrival sequence of the lost data and obtaining the lost data from the upstream computing node where the lost data are originated,” as supported by  ¶45 of specification which recites 
[“Because when a fault occurs, the original data in the internal memory of the computing node are not all unprocessed; instead, some have been processed, while there are still some unprocessed. In order to guarantee the accuracy of data processing, the failed node resumes all original data of the last period from the checkpoint and re-requests other lost data (i.e., the original data having not been subjected to checkpoint yet) from the upstream computing node, and then these restored to-be-computed data (including the original data restored from the checkpoint and the lost data re-requested from the upstream computing nodes) are subjected to strict replay and computation according to their previous arrival sequences, so as to re-obtain corresponding result data. Moreover, the new data will only arrive after these failover data are strictly replayed and computed according to the sequence before the failure, thereby guaranteeing the sequential replay demand of the fault data.”]

As can been seen, ¶45 describes the action of recovering to a stable checkpoint and using the sequential nature of the data to determine missing data after the restored checkpoint and requesting the missing data which are received and re-processed in order specified to restore the data to the state upon which new data from transactions occurring after the failure and 
The applicant argues that the rejection claims 10 and 19 and the remainder of dependent claims are deficient for the same reasons discussed with respect to claim 1. The examiner contends that no deficiencies exist and the that combination of Park in view of Chen teaches the claims as explained above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456